DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant’s Communication filed on September 25, 2020.

Response to Arguments
Applicant's arguments filed September 25, 2020 have been fully considered but they are not persuasive.
Applicant respectfully asserts that “Stadler fails to disclose that its blades 26 have end portions at their rotating shaft sides with different thicknesses (as recited in claim 1) or different shapes (as recited in claim 9)”.

The Examiner respectfully submits that Stadler (Fig. 9: [0090]) discloses that channels 124 make it possible to mount blades 26 of different types, for example (as shown in FIG. 1) blades 26 to 36 having different sizes, on the circumference of hub 120, in order to achieve variable loading of the individual blades 26 to 34 and thereby reduce the blade-passing noise.

Disposition of Claims
Claims 1-19 are pending in this application.
Claims 1-19 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Stadler et al. - US 2016/0265556 A1, hereinafter referred as “Stadler”.

With regard to claim 1, Stadler (Figure 9) discloses an impeller [impeller (22)] for an axial flow fan comprising:
a plurality of blades (26) arranged around a rotating shaft [rotor 114]; and 
a hub portion (Hub 120) having a side peripheral portion surrounding the rotating shaft [rotor 114], 
wherein an end portion on the rotating shaft (rotor 114) side of each of the plurality of blades (26) is coupled to the side peripheral portion, 
the plurality of blades (26) includes a blade having a first type of shape and a blade having a second type of shape (Stadler [0090]: “Channels 124 make it possible to mount blades 26 of different types, for example (as shown in FIG. 1) blades 26 to 36 having different sizes, on the circumference of hub 120, in order to achieve variable loading of the individual blades 26 to 34 and thereby reduce the blade-passing noise”), and 
a thickness of the end portion on the rotating shaft side in the rotating shaft direction of the first type of shape is greater than the thickness of the end portion on the rotating shaft side in the rotating shaft direction of the second type of shape (Stadler [0024-0025]: “the difference between the largest and smallest circumferential dimension of two blades (measured in degrees [.degree.] where one revolution corresponds to 360.degree.) is at least 0.0010*D (where D is the blade diameter), preferably at least 0.0020*D, and particularly preferably at least 0.0030*D”).

With regard to claim 2, Stadler discloses the axial flow fan impeller according to claim 1, wherein the number of blades (26) having the first type of shape of the plurality of blades is two or more, and each of the blades having the first type of shape is adjacent to other blade having the first type of shape around the rotating shaft [Stadler Paragraph 90: “Channels 124 make it possible to mount blades 26 of different types, for example (as shown in FIG. 1) blades 26 to 36 having different sizes, on the circumference of hub 120, in order to achieve variable loading of the individual blades 26 to 34 and thereby reduce the blade-passing noise”].

With regard to claim 3, Stadler discloses the axial flow fan impeller according to claim 1, wherein the number of blades (26) having the first type of shape of the plurality of blades (26) is two or more, and the plurality of blades (26) are arranged in a state where the blades having the first type of shape are located at asymmetric positions [Stadler Paragraph 90: “Channels 124 make it possible to mount blades 26 of different types, for example (as shown in FIG. 1) blades 26 to 36 having different sizes, on the circumference of hub 120, in order to achieve variable loading of the individual blades 26 to 34 and thereby reduce the blade-passing noise”].

With regard to claim 4, Stadler discloses the axial flow fan impeller according to claim 1, wherein each of the plurality of blades (26) comprises a first surface facing a suction port of a gas [blades (26) surface facing the front part of the fan housing]; and a second surface facing an exhaust port of the gas [blades (26) surface facing the rear part of the fan housing], and the first type of shape has a part located at the end portion on the rotating shaft side, at least one of the first surface and the second surface has a portion coupled to the side peripheral portion through a curved surface at the end portion on the rotating shaft [Stadler Paragraphs 24-25: “the difference between the largest and smallest circumferential dimension of two blades (measured in degrees [.degree.] where one revolution corresponds to 360.degree.) is at least 0.0010*D (where D is the blade diameter), preferably at least 0.0020*D, and particularly preferably at least 0.0030*D” and “the difference between the longest and shortest chord length of two blades (measured at the radially outer edge of the blade) is at least 0.0010*D, preferably at least 0.0020*D, and particularly preferably at least 0.0030*D, where D is once again the blade diameter measured in mm”].

With regard to claim 5, Stadler discloses the axial flow fan impeller according to claim 4, wherein the curved surface has a recessed shape [obliquely extending channels 124] recessed toward the inside of the blade (26).

With regard to claim 6, Stadler discloses the axial flow fan impeller according to claim 4, wherein the curved surface has a fillet surface shape [Projections 125].

With regard to claim 7, Stadler discloses the axial flow fan impeller according to claim 1, and a casing rotatably supporting the axial flow fan impeller around the rotating shaft, wherein a motor [external-rotor motor 102] rotating the axial flow fan impeller is attached to the casing.

With regard to claim 8, Stadler discloses the axial flow fan impeller according to claim 7, wherein the motor is an outer rotor type motor [external-rotor motor 102], and a rotor yoke [yoke 116] of the motor is attached to the hub portion.

With regard to claim 9, Stadler (Figure 9) discloses an axial flow fan impeller comprising [Please follow same analysis as in claim 1 above]: 
a plurality of blades (26) arranged around a rotating shaft (114); and 
a hub portion (120) having a side peripheral portion surrounding the rotating shaft (114), 
wherein an end portion on the rotating shaft (114) side of each of the plurality of blades (26) is coupled to the side peripheral portion, 
the plurality of blades (26) includes a blade having a first type of shape and a blade having a second type of shape, and 
the shape of the end portion of the first type of shape is different from the shape of the end portion in the rotating shaft (114) direction of the second type of shape on the rotating shaft (114) side [Please follow same analysis as in claim 1 above].

With regard to claim 10, Stadler discloses the axial flow fan impeller according to claim 1, wherein the plurality of blades (26) are circumferentially aligned about an axis of the rotating shaft (114) [Please follow same analysis as in claim 1 above].

With regard to claim 11, Stadler discloses the axial flow fan impeller according to claim 1, wherein the plurality of blades (26) are each viewable in an axial direction of the rotating shaft (114) from a suction side of the axial flow fan impeller (22) [Please follow same analysis as in claim 1 above].

With regard to claim 12, Stadler discloses the axial flow fan impeller according to claim 1, wherein each of the plurality of blades (26) comprises a first surface facing a suction side of the axial flow fan impeller (22) and a second surface facing an exhaust side of the axial flow fan impeller (22), and at least one of the first surface and the second surface of the blade having the first type of shape is connected to the side peripheral portion of the hub portion by a fillet portion [Projections 125].

With regard to claim 13, Stadler discloses the axial flow fan impeller according to claim 12, wherein at least one of the first surface and the second surface of the blade having the second type of shape is connected to the side peripheral portion of the hub portion by a sharp corner portion [base plate 128 has sharp corners].

With regard to claim 14, Stadler discloses the axial flow fan impeller according to claim 9, wherein the plurality of blades (26) are circumferentially aligned about an axis of the rotating shaft [rotor 114].

With regard to claim 15, Stadler discloses the axial flow fan impeller according to claim 9, wherein the plurality of blades (26) are each viewable in an axial direction of the rotating shaft [rotor 114] from a suction side of the axial flow fan impeller (22).

With regard to claim 16, Stadler discloses the axial flow fan impeller according to claim 9, wherein each of the plurality of blades (26) comprises a first surface [blades (26) surface facing the front part of the fan housing] facing a suction side of the axial flow fan impeller and a second surface [blades (26) surface facing the rear part of the fan housing] facing an exhaust side of the axial flow fan impeller (22), and at least one of the first surface and the second surface of the blade having the first type of shape is connected to the side peripheral portion of the hub portion by a fillet portion [Projections 125].

With regard to claim 17, Stadler discloses the axial flow fan impeller according to claim 16, wherein at least one of the first surface and the second surface of the blade (26) having the second type of shape is connected to the side peripheral portion of the hub portion by a sharp corner portion [base plate 128 has sharp corners].

With regard to claim 18, Stadler discloses the axial flow fan impeller according to claim 1, wherein the plurality of blades (26) and hub portion (120) are integral components of a monolithic body ([0091]: i.e. “…possible to manufacture hub 120 and the blades associated with it, for example, as an integral injection molded part…”).
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e “axial flow fan impeller”, does not depend on its method of production, i.e. “integral components of a monolithic body”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

With regard to claim 19, Stadler discloses the axial flow fan impeller according to claim 9, wherein the plurality of blades (26) and hub portion (120) are integral components of a monolithic body ([0091]).
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e “axial flow fan impeller”, does not depend on its method of production, i.e. “integral components of a monolithic body”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747